Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos; permanecer callados ante la errónea y ab-surda Sentencia que se emite en el presente caso nos re-sulta imposible. La decisión emitida por la Mayoría tiene una extraordinaria particularidad que la hace única y dis-tinta: violenta los derechos tanto de la parte demandante como de la parte demanda. Veamos.
HH
Tal y como surge de la Sentencia que hoy emite la Ma-yoría, en el presente caso la Sra. Doris Lebrón Correa, por sí y en representación de sus cinco hijos, presentó una de-manda de daños y perjuicios por impericia médica en contra del Dr. Juan Díaz Troche y otros.(1) En ésta se alegó que el 11 de julio de 1997 Lebrón Correa fue ingresada en el Hospital Dr. Perea, Inc., en donde fue intervenida quirúr-gicamente por el doctor Díaz Troche, quien le extirpó la vesícula mediante el procedimiento de laparoscopía.
Adujo que esta intervención fue realizada “de manera negligente, torpe y desviándose de las normas y prácticas aceptadas y requeridas en una buena práctica de la medi-cina” y que la negligencia del doctor Díaz Troche, en esta primera intervención, provocó que tuviera que ser operada *625de emergencia en dos ocasiones adicionales, lo cual desem-bocó en la extirpación de parte de su estómago. Alegó, por último, que en la actualidad sufre una incapacidad perma-nente, situación por la que ha padecido angustias y sufri-mientos; estimó todos estos daños en una suma no menor de un millón de dólares.
Tras la celebración de una vista en su fondo —en la que la parte demandante presentó toda su prueba y dio por sometido su caso— los demandados presentaron una mo-ción de desestimación al amparo de la Regla 39.2(c) de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. En síntesis, alegaron que en la prueba presentada por los demandantes no esta-ban presentes los elementos de negligencia y relación causal que ameritaba la concesión de un remedio.
Mediante sentencia a esos efectos, el Tribunal de Pri-mera Instancia, Sala Superior de Mayagüez, acogió la mo-ción de desestimación presentada por los demandados y desestimó la demanda presentada. Aun cuando el referido foro, en sus determinaciones, dejó claramente establecido el hecho de que el doctor Díaz Troche incurrió en negligencia al lacerar el dudo biliar de la señora Lebrón durante la primera intervención realizada y que la referida laceración “fue la que propició que la demandante tuviera que ser in-tervenida nuevamente”, dicho foro resolvió que los deman-dantes fallaron en “establee [er] el elemento de la relación causal entre la negligencia de los demandados y los daños, conforme lo requiere la normativa vigente”. A esos efectos, señaló que “[d]e los testimonios reseñados es claro que no hubo ni una pizca de evidencia sobre los sufrimientos de la parte demandante” y que ésta descansó en que “al demos-trar la negligencia quedaban demostrado[s] los daños”. Apéndice de la Petición de certiorari, pág. 14.
Inconforme con la determinación del foro de instancia, la parte demandante acudió ante el Tribunal de Apelaciones. El referido foro intermedio confirmó la deter-minación del tribunal de instancia. Aún insatisfechos, los demandantes acudieron ante este Tribunal, mediante un recurso de certiorari. Expedimos el mismo.
*626HH
Hoy una mayoría de este Tribunal revoca la determina-ción del Tribunal de Primera Instancia al concluir que los demandantes cumplieron con su obligación de establecer la existencia de un daño real y la relación causal entre el acto médico negligente y el daño sufrido. De este modo, la Ma-yoría concluye que los aquí demandados deben responder solidariamente por las angustias físicas y mentales sufri-das por los demandantes y le concede a la señora Lebrón Correa la compensación de veinte mil dólares en daños.(2)
rH f-H HH
De entrada, precisa establecer que somos del criterio que la parte demandante presentó prueba que podría ser suficiente en derecho para sostener una sentencia favorable a ella, luego de ser avalada por el tribunal de instancia en conjunto con la prueba que, en su día, debería poder presentar la parte demandada; esto es, entendemos que los demandantes efectivamente presentaron prueba sobre la negligencia en que incurrió el doctor demandado, sobre los daños producidos y sobre el elemento de la relación causal entre los daños sufridos y la negligencia de los demandados. Así surge claramente de la exposición narra-tiva de la vista celebrada ante el foro de instancia y de la prueba documental que consta en los autos.
En primer lugar, en esta etapa de los procedimientos no existe controversia en torno a que al realizar la primera intervención, el doctor Díaz Troche laceró el ducto biliar de la demandante, lo que provocó que sufriera una peritonitis biliar que obligó a realizar una segunda intervención.(3) Además, ante el foro de instancia desfiló prueba en cuanto *627a que, luego de esta segunda operación, la señora Lebrón experimentó un sangrado profuso que obligó a transfun-dirla en seis ocasiones y que provocó una tercera interven-ción quirúrgica, la cual fue realizada de emergencia cuando ésta comenzó a vomitar sangre.
Del mismo modo, es un hecho no controvertido que esta tercera intervención resultó en la remoción de la mitad del estómago de la demandante como consecuencia de una gastritis hemorrágica debido a “ulceración por stress”. Asi-mismo, quedó probado que como consecuencia de esta se-cuela de intervenciones, la señora Lebrón estuvo hospitalizada por espacio de tres semanas, durante las cuales sufrió intensos dolores, angustias y complicaciones, y se vio obligada a desatender el cuidado de sus hijos.
Como vemos, es evidente que en el caso de autos no es-tamos ante un caso claro de “ausencia de prueba” que dé paso a una desestimación al amparo de la Regla 39.2(c) de Procedimiento Civil)(4) De la prueba desfilada ante el foro de instancia surge claramente la existencia de evidencia necesaria para sostener —en esta etapa de los procedimien-tos— la demanda de daños y perjuicios incoada por la parte demandante.
Sobre este particular, hemos sido enfáticos al señalar que en nuestra jurisdicción, para que proceda la desesti-mación de una causa de acción bajo la citada Regla 39.2(c), es menester que no exista duda en cuanto a que la parte demandante no tiene derecho a la concesión de remedio alguno. Si la prueba presentada por dicha parte tiende a *628demostrar que bajo alguna circunstancia ésta podría pre-valecer, entonces “[l]a duda que surge del testimonio del demandante requiere que [el demandado] presente su caso, lo que dar al tribunal una visión más completa de los hechos ...”. Colombani v. Gob. Municipal de Bayamón, 100 D.P.R. 120, 122-123 (1971).
A tono con lo anterior, hemos señalado que para que proceda la desestimación de la demanda es menester que el tribunal esté plenamente convencido de que el deman-dante no tiene oportunidad alguna de prevalecer. Rosell Cruz v. García, 116 D.P.R. 511, 520 (1985); Irizarry v. A.F.F., 93 D.P.R. 416, 420 — 421 (1966). Definitivamente, es-tamos totalmente convencidos de que este no es el caso que hoy tenemos ante nuestra consideración.
> HH
Ahora bien, nos resulta imposible suscribir —y endosar con nuestro voto— el lamentable error procesal en el que incurre la Mayoría en el presente caso. Esto es, nos parece en extremo desacertado y erróneo que este Tribunal, luego de establecer la improcedencia de una desestimación bajo la Regla 39.2(c) de Procedimiento Civil, ante, proceda a resolver “en su totalidad” la reclamación incoada sin per-mitir la continuación procesal del caso ante el foro de instancia.
Sobre este particular, conviene puntualizar que la Regla 39.2(c), ante, es clara al establecer que al presentar una moción de desestimación por este fundamento, el deman-dado no renuncia a presentar su prueba en caso de que la moción sea declarada “sin lugar”. Ignorando por completo esta disposición reglamentaria, y en su afán por alcanzar el resultado deseado, la Mayoría hace caso omiso de las limitaciones procesales establecidas en esta regla, optando por ignorar la máxima de que la “[ejsencia del debido pro-ceso de ley es que nadie sea privado de su propiedad sin darle la oportunidad de ser oído”. Carrero Suárez v. Sánchez López, 103 D.P.R. 77, 78 (1974). Este derecho incluye, *629desde luego, la oportunidad de presentar evidencia. Véase Pagán v. Registrador, 62 D.P.R. 594, 597 (1943).(5)
Resulta patentemente claro, en consecuencia, que lo procesalmente correcto es que el Tribunal devuelva el caso al tribunal de instancia para que la parte demandada tenga oportunidad —si es que ésta así lo entiende proce-dente— de presentar su prueba; luego de lo cual el foro de instancia deberá resolver el caso en los méritos.
V
Pero, hay más. Aun cuando pasáramos por alto la crasa violación al debido proceso de ley en que incurre la Mayo-ría, respecto al derecho de la parte demandada a presentar prueba a nivel de instancia, resulta importante enfatizar, igualmente, la crasa injusticia que comete la Mayoría con la demandante Lebrón Correa al concederle a ésta la irri-soria suma de veinte mil dólares por los daños por ella sufridos. Dicho de otra forma, aun si consideráramos, a los fines de la argumentación, que este Tribunal puede resolver, en esta etapa de los procedimientos, la reclamación de daños aquí presentada, procede que nos preguntemos: ¿cómo es posible que la Mayoría considere, como adecuada y justa, la suma de dinero antes mencionada ante el hecho innegable de que la demandante sufrió tres intervenciones quirúrgicas?
Pero, aun hay más; como si lo anteriormente señalado fuera poco, el Tribunal incurre en la comisión de una ter-cera injusticia. Como se desprende de la Sentencia mayo-ritaria emitida, el Tribunal no le concede un solo centavo de compensación a los hijos de la demandante Lebrón Co-rrea —quienes, también, son demandantes en el caso— a *630pesar de que en la Sentencia emitida se señala que dichas personas testificaron en la vista celebrada sobre los sufri-mientos que tuvieron respecto a la situación que experi-mentara su señora madre. La Mayoría, sorprendente-mente, guarda total silencio sobre este asunto.
VI
Como anteriormente expresáramos, permanecer en si-lencio ante las graves injusticias que comete el Tribunal en el presente caso, contra ambas partes, nos convertiría, a nuestra manera de ver las cosas, en cómplices. No podemos hacerlo; es por ello que disentimos.

(1) Se demandó, además, a su esposa y la sociedad legal de gananciales inte-grada por ambos, al Hospital Dr. Perea, Inc., al Sindicato de Aseguradores para la Suscripción Conjunta de Seguro de Responsabilidad Médico-Hospitalaria (SIMED), y a Saint Paul Fire & Marine Insurance Company.


(2) La Mayoría, curiosamente, nada dispone en cuanto a los daños de los meno-res demandantes.


(3) En su sentencia, el foro de instancia concluyó que la laceración se debió a la negligencia del cirujano y que ésta fue la causa de que la demandante tuviera que ser intervenida en dos ocasiones posteriores.


(4) La referida regla establece:
“Después que el demandante haya terminado la presentación de su prueba, el demandado, sin renunciar al derecho de ofrecer prueba en el caso de que la moción sea declarada sin lugar, podrá solicitar la desestimación, fundándose en que bajo los hechos hasta ese momento probados y la ley, el demandante no tiene derecho a la concesión de remedio alguno. El tribunal podrá entonces determinar los hechos y dictar sentencia contra el demandante, o podrá negarse a dictar sentencia hasta que toda la prueba haya sido presentada. A menos que el tribunal en su orden de deses-timación lo disponga de otro modo, una desestimación bajo esta Regla 39.2 y cual-quier otra desestimación, excepto la que se hubiere dictado por falta de jurisdicción, o por haber omitido acumular una parte indispensable, tienen el efecto de una adju-dicación en los méritos.” 32 L.P.R.A. Ap. III, R. 39.2.


(5) Sólo así se vería cumplida la norma reiteradamente sostenida por este Foro de que los tribunales tienen que velar que la interferencia con los intereses propie-tarios del individuo se haga a través de un procedimiento que en esencia sea justo y equitativo. Almonte et al. v. Brito, 156 D.P.R. 475 (2002); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887-888 (1993); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 578 (1992); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).